DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.

Response to Amendment
Claim(s) 1-5,7,9-15,17-18 and 20-21 are amended.
Claim(s) 1-21 are pending.

Response to Argument
Applicant Arguments/Remarks regarding claim rejections under 35 USC § 102 and 35 USC § 103 filed on 06/13/2022 (pages 7-10) have been fully considered but are moot because the arguments do not apply to the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,5-12,15-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US 9,485,135), in view of Kodialam et al. (US 6,538,991 B1).

Regarding claim 1, Sarkar discloses a node (router) (Sarkar, Col. 4, lines 33-37, discloses network devices 12 may be routers, and may use a link-state routing protocol, such as the Open Shortest Path First (OSPF) protocol or the Intermediate-System to Intermediate System (IS-IS) protocol, to exchange link-state routing information to learn the topology of network 14) comprising:
a processor (router) configured to determine, for a destination reachable via a network, a coherent path (i.e.,  Source node 12S may select a primary next hop, such as a next hop along the shortest path to the destination neighbor node 12F; Col. 4, lines 62-67) through the network [14] to the destination (i.e., destination neighbor node 12F) (Sarkar, Col. 8, lines 1-4, discloses an additional forward SPF computation for each PQ-node helps the computing router to determine whether a given primary next hop node is on the shortest path (coherent path) from a given PQ-node to any given destination; Col. 6, lines 29-31, discloses the process of computing a shortest path tree (SPT) rooted at S and excising the sub-tree reached via the link S-E (including those which are members of an ECMP). A distributed path algorithm such as the OSPF is used to compute the shortest path in the distributed system);
a memory (RIB 40) configured to store routing information including a mapping of an address or identifier of the destination to a next-hop node for the coherent path (SPF) and to an ordered list of links (Sarkar, Col. 2 lines 25-49, discloses shortest path first (SPF)/coherent path computation having respective candidate remote LFA next hop as a root to compute a respective path segment between the respective candidate remote LFA next hop and a destination network device in a network, wherein each of the candidate remote LFA next hops (mapping of an address or identifier of the destination to a next-hop node) comprises the tail-end node of a respective potential repair tunnel between the network device and the candidate remote LFA next hop for forwarding network traffic from the network device to the destination network device, and selecting, by the network device and based at least in part on the computed path segments, a remote LFA next hop from the plurality of candidate remote LFA next hops to be stored (storing routing table/mappings in memory) as an alternate next hop for forwarding network traffic from the network device to the destination network device).
Sarkar did not explicitly disclose a non-coherent path through the network to the destination; nodes traversed by the non-coherent path; and a transceiver configured to selectively transmit a packet along the coherent path or the non-coherent path.
Kodialam discloses determining, for a destination reachable via a network, a non-coherent path (path with more hops to destination than a primary path) through the network to the destination (Kodialam, fig. 3, col. 10, line 57 – col. 11, line 4, discloses the selection of an alternative where the alternative path is not the shortest path between source and destination. The alternative path, such as a path through nodes N1 to N2 to N3 to N4 to N5 may be preferred, even though this alternative path has more hops (non-coherent path), since this path does not cause interference with LSPs of other source-destination pairs routed through nodes N7 and N8);
a memory (memory 505) configured to store routing information including a mapping (Routing Table 510) of an address or identifier of the destination to a next-hop node (N1-N9) for the coherent path (shortest path) and to an ordered list of links (links 101) (Kodialam, fig. 5, col. 10, lines 32-44, discloses router 500 includes a controller 501, QoS preserving switch-fabric 502, input interface and scheduler 503, output interface and scheduler 504, and memory 505. Memory 505 includes a forwarding table 510 (a mapping of an address or identifier of the destination to a next-hop node) provides and may also include a set of policy rules 511 for network routing. Col. 1, lines 34-45, discloses network 100 having nodes N1-N9 interconnected through links 101 that allow communication between packet networks 102-104. An ingress point is a router of node N1 that transfers packets to the backbone network 100 from a source (packet network 102), and an egress point is a router of node N4 that transfers packets from the backbone network 100 to a destination (packet network 104). The backbone network 100 may support an interior routing protocol to distribute network topology information and route packets between ingress and egress points based on best effort routing (e.g., destination-based shortest path) through the nodes N1-N9; fig. 3, col. 10, line 57 – col. 11, line 4, disclose routing table also store alternative path, such as a path through nodes N1 to N2 to N3 to N4 to N5 having more hops (non-coherent path), than the shortest path (coherent path) and selected/preferred since this path does not cause interference with LSPs of other source-destination pairs) or nodes traversed by the non-coherent path (Nodes N1 to N2 to N3 to N4 to N5 through non-coherent path) (Kodialam, fig. 3, col. 10, line 57 – col. 11, line 4, discloses the selection of an alternative where the alternative path is not the shortest path between source and destination. The alternative path, such as a path through nodes N1 to N2 to N3 to N4 to N5 may be preferred, even though this alternative path has more hops, since this path does not cause interference with LSPs of other source-destination pairs routed through nodes N7 and N8); and 
a transceiver (Router 500 comprising output interface 504) configured to selectively transmit a packet along the coherent path or the non-coherent path (Kodialam, fig. 5, col. 10, lines 32-44, discloses router 500 includes a controller 501, QoS preserving switch-fabric 502, input interface and scheduler 503, output interface and scheduler 504, and memory 505. The output interface 504 is functionally equivalent to a transceiver and enables the router to send and receive packets; fig. 3, col. 10, line 57 – col. 11, line 4, discloses a router which selectively routes traffic to either a shortest path (coherent path) or a longer path (non-coherent path) in order to satisfy routing constraints. For example, a router may select an alternative where the alternative path is not the shortest path between source and destination. The alternative path, such as a path through nodes N1 to N2 to N3 to N4 to N5 may be preferred/selected, even though this alternative path has more hops, since this path does not cause interference with LSPs of other source-destination pairs routed through nodes N7 and N8. Thus, a preferred path is selected between a shortest path (coherent path) and a non-shortest path (non-coherent path)  based on which path does not cause interference with LSP source to destination paths).
Sarkar and Kodialam are analogous because these teachings are from the same field of routing Packets from source to destination either through a coherent or non-coherent path.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Kodialam into the system by Sarkar, thereby enabling the selection of a data transmission path that satisfies the constraints for routing the data, Kodialam, col. 10, line 66 – col. 11, line 4.

Regarding claim 2, Sarkar and Kodialam disclose the node of claim 1, wherein the memory is configured to store the routing information in a routing table ((FIB) 44) (Sarkar, fig. 4, Col. 9, lines 24-42, discloses routing component 34/router is responsible for the maintenance of a routing information base/routing table (RIB) 40 to reflect the current topology of a network and other network entities to which it is connected. In particular, routing component 34 periodically updates RIB 40 (updating routing table in memory) to accurately reflect the topology of the network and other entities. In accordance with RIB 40, forwarding component 35 maintains forwarding information base (FIB) 44 that associates network destinations with specific next hops and corresponding interface ports. The FIB 44 includes specific next hops to an identified destinations).
The motivation to combine is similar to that of claim 1. 

Regarding claim 5, Sarkar modified by Kodialam disclose the node of claim 1, wherein the transceiver is configured to receive a second packet comprising the address or identifier of the destination (N5) and the ordered list of links or nodes indicating the non-coherent path (N1 to N2 to N3 to N4 to N5) of links or nodes indicating the non-coherent path (Kodialam, fig. 3, col. 10, line 57 – col. 11, line 4, discloses the selection of an alternative where the alternative path is not the shortest path between source and destination. The alternative path, such as a path through nodes N1 to N2 to N3 to N4 to N5 may be preferred, even though this alternative path has more hops, since this path does not cause interference with LSPs of other source-destination pairs routed through nodes N7 and N8).
The motivation to combine is similar to that of claim 1.

Regarding claim 6, Sarkar and Kodialam disclose the node of claim 5, wherein the processor is configured to identify an entry in the ordered list of links or nodes that includes an adjacent link that is adjacent to the node (Sarkar, col. 5, lines 2-15, fig. 1,source node 12S may select neighbor node 12E as the primary next hop to use for sending traffic to destination neighbor node 12F because neighbor node 12E is the next hop along the shortest path to destination neighbor node 12F, i.e., along the path having the lowest total cost associated with all of the links traversed. Source node 12S may also select an alternate next hop to use for reaching neighbor node 12F, for use in the event of a failure associated with neighbor node 12E (e.g., a failure of link 16E, a failure of neighbor node 12E itself, or other failure). As with LFA fast reroute (FRR), when a router detects an adjacent link failure (identifying an adjacent in the entry), the router may use one or more repair paths in place of the failed link. Repair paths are pre-computed in anticipation of later failures so they can be promptly activated when a failure is detected).
The motivation to combine is similar to that of claim 5.

Regarding claim 7, Sarkar and Kodialam disclose the node of claim 6, wherein the processor is configured to pop the entry from the ordered list of links or nodes in response to identifying the entry including the adjacent link (Kodialam, fig. 3, col. 10, line 57 – col. 11, line 4, discloses the selection of an alternative where the alternative path is not the shortest path between source and destination. The alternative path, such as a path through nodes N1 to N2 to N3 to N4 to N5 (adjacent nodes) may be preferred, even though this alternative path has more hops, since this path does not cause interference with LSPs of other source-destination pairs routed through nodes N7 and N8); and 
forward the second packet over the adjacent link to the next node in the non-coherent path (Kodialam, fig. 3, col. 10, line 57 – col. 11, line 4, discloses a router which selectively routes traffic to either a shortest path (coherent path) or a longer path (non-coherent path) in order to satisfy routing constraints. For example, a router may select an alternative where the alternative path is not the shortest path between source and destination. The alternative path, such as a path through nodes N1 to N2 to N3 to N4 to N5 may be preferred/selected, even though this alternative path has more hops, since this path does not cause interference with LSPs of other source-destination pairs routed through nodes N7 and N8. Thus, a preferred path is selected between a shortest path (coherent path) and a non-shortest path (non-coherent path)  based on which path does not cause interference with LSP source to destination paths).
The motivation to combine is similar to that of claim 1.

Regarding claim 8, Sarkar modified by Kodialam disclose the node of claim 1, wherein the processor is configured to identify a plurality of non-coherent paths to the destination (Kodialam, fig. 3, col. 10, line 57 – col. 11, line 4, discloses the selection of an alternative where the alternative path is not the shortest path between source and destination. The alternative path, such as a path through nodes N1 to N2 to N3 to N4 to N5 may be preferred, even though this alternative path has more hops, since this path does not cause interference with LSPs of other source-destination pairs routed through nodes N7 and N8).
The motivation to combine is similar to that of claim 1. 


Regarding claim 9, Sarkar and Kodialam disclose the node of claim 8, did not explicitly disclose wherein the transceiver selectively transmits packets along the coherent path or at least one of the plurality of non-coherent paths to perform load balancing or in response to detecting a failure or an error (Kodialam, fig. 3, col. 10, line 57 – col. 11, line 4, discloses a router which selectively routes traffic to either a shortest path (coherent path) or a longer path (non-coherent path) in order to satisfy routing constraints. For example, a router may select an alternative where the alternative path is not the shortest path between source and destination. The alternative path, such as a path through nodes N1 to N2 to N3 to N4 to N5 may be preferred/selected, even though this alternative path has more hops, since this path does not cause interference with LSPs of other source-destination pairs routed through nodes N7 and N8. Thus, a preferred path is selected between a shortest path (coherent path) and a non-shortest path (non-coherent path) based on which path does not cause interference with LSP source to destination paths).
 The motivation to combine is similar to that of claim 1.

Regarding claim 10, Sarkar modified by Kodialam disclose the node of claim 1, wherein the node is implemented as a router in an Internet protocol (IP) network, a node in a multiprotocol label switched (MPLS) network, or a bridge in an Ethernet network (Sarkar, Col. 4, lines 33-37, discloses network devices 12 may be routers, and may use a link-state routing protocol, such as the Open Shortest Path First (OSPF) protocol or the Intermediate-System to Intermediate System (IS-IS) protocol, to exchange link-state routing information to learn the topology of network 14; Col. 6 lines 62 – Col. 7, line 5, discloses a Multi-Protocol Label Switching (MPLS)-enabled network using the Label Distribution Protocol (LDP), a simple label stack may be used to provide the required repair tunnel 18. In this case, the outer label is source node 12S's neighbor's label for the repair tunnel end point (e.g., a label advertised by neighbor node 12A), and the inner label is the repair tunnel end point's label for the packet destination (e.g., a label advertised by neighbor node 12C). In order for source node 12S to obtain the correct inner label, source node 12S may establish a directed LDP session to the tunnel end point 12C).
The motivation to combine is similar to that of claim 1. 

Regarding claim 11, Sarkar discloses a method (Sarkar, Col. 4, lines 33-37, discloses network devices 12 may be routers, and may use a link-state routing protocol, such as the Open Shortest Path First (OSPF) protocol or the Intermediate-System to Intermediate System (IS-IS) protocol, to exchange link-state routing information to learn the topology of network 14) comprising:
determining, at a node in a network, a coherent path through the network to a destination (Sarkar, Col. 8, lines 1-4, discloses an additional forward SPF computation for each PQ-node helps the computing router to determine whether a given primary next hop node is on the shortest path (coherent path) from a given PQ-node to any given destination; Col. 6, lines 29-31, discloses the process of computing a shortest path tree (SPT) rooted at S and excising the sub-tree reached via the link S-E (including those which are members of an ECMP). A distributed path algorithm such as the OSPF is used to compute the shortest path in the distributed system);
maintaining routing information including a mapping of an address or identifier of the destination to a next-hop node for the coherent path and to an ordered list of links (Sarkar, Col. 2 lines 32-49, discloses shortest path first (SPF)/coherent path computation having respective candidate remote LFA next hop as a root to compute a respective path segment between the respective candidate remote LFA next hop and a destination network device in a network, wherein each of the candidate remote LFA next hops (mapping of an address or identifier of the destination to a next-hop node) comprises the tail-end node of a respective potential repair tunnel between the network device and the candidate remote LFA next hop for forwarding network traffic from the network device to the destination network device, and selecting, by the network device and based at least in part on the computed path segments, a remote LFA next hop from the plurality of candidate remote LFA next hops to be stored (storing routing table/mappings in memory) as an alternate next hop for forwarding network traffic from the network device to the destination network device).
Sarkar did not explicitly disclose determining, at the node, a non-coherent path through the network to the destination; nodes traversed by the non-coherent path, and selectively transmitting a first packet along the coherent path or the non-coherent.
Kodialam discloses determining, at the node, a non-coherent path through the network to the destination (Kodialam, fig. 3, col. 10, line 57 – col. 11, line 4, discloses the selection of an alternative where the alternative path is not the shortest path between source and destination. The alternative path, such as a path through nodes N1 to N2 to N3 to N4 to N5 may be preferred, even though this alternative path has more hops (non-coherent path), since this path does not cause interference with LSPs of other source-destination pairs routed through nodes N7 and N8);
maintaining routing information (forwarding table 510) including a mapping of an address or identifier of the destination to a next-hop node (N1-N9) for the coherent path and to an ordered list of links (links 101) (Kodialam, fig. 5, col. 10, lines 32-44, discloses router 500 includes a controller 501, QoS preserving switch-fabric 502, input interface and scheduler 503, output interface and scheduler 504, and memory 505. Memory 505 includes a forwarding table 510 (a mapping of an address or identifier of the destination to a next-hop node) provides and may also include a set of policy rules 511 for network routing. Col. 1, lines 34-45, discloses network 100 having nodes N1-N9 interconnected through links 101 that allow communication between packet networks 102-104. An ingress point is a router of node N1 that transfers packets to the backbone network 100 from a source (packet network 102), and an egress point is a router of node N4 that transfers packets from the backbone network 100 to a destination (packet network 104). The backbone network 100 may support an interior routing protocol to distribute network topology information and route packets between ingress and egress points based on best effort routing (e.g., destination-based shortest path) through the nodes N1-N9; fig. 3, col. 10, line 57 – col. 11, line 4, disclose routing table also store alternative path, such as a path through nodes N1 to N2 to N3 to N4 to N5 having more hops (non-coherent path), than the shortest path (coherent path) and selected/preferred since this path does not cause interference with LSPs of other source-destination pairs), or nodes traversed by the non-coherent path (Nodes N1 to N2 to N3 to N4 to N5 through non-coherent path) (Kodialam, fig. 3, col. 10, line 66 – col. 11, line 4, discloses the selection of an alternative where the alternative path is not the shortest path between source and destination. The alternative path, such as a path through nodes N1 to N2 to N3 to N4 to N5 may be preferred, even though this alternative path has more hops, since this path does not cause interference with LSPs of other source-destination pairs routed through nodes N7 and N8); and 
selectively transmitting a packet along the coherent path or the non-coherent path (Kodialam, fig. 3, col. 10, line 57 – col. 11, line 4, discloses a router which selectively routes traffic to either a shortest path (coherent path) or a longer path (non-coherent path) in order to satisfy routing constraints. For example, a router may select an alternative where the alternative path is not the shortest path between source and destination. The alternative path, such as a path through nodes N1 to N2 to N3 to N4 to N5 may be preferred/selected, even though this alternative path has more hops, since this path does not cause interference with LSPs of other source-destination pairs routed through nodes N7 and N8. Thus, a preferred path is selected between a shortest path (coherent path) and a non-shortest path (non-coherent path)  based on which path does not cause interference with LSP source to destination paths).
The motivation to combine is similar to that of claim 1.
Regarding claim(s) 12, 15,16,17 and 19 the claim is rejected with rational similar to that of claim 2, 5, 6,7 and 8, respectively.
Regarding claim(s) 20 the claim is rejected with rational similar to that of claim 9.
Regarding claim(s) 21 the claim is rejected with rational similar to that of claim 1.
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US 9,485,135), in view of  Kodialam et al. (US 6,538,991 B1) further in view of Simpson et al. (US 2002/0078232 A1).

Regarding claim 3, Sarkar, modified by Kodialam disclose the node of claim 1, but did not explicitly disclose wherein the transceiver is configured to transmit the packet along the non-coherent path indicated by the ordered list of links or nodes in response to detecting at least one of a failure or error on a link to the next-hop node for the coherent path.
Simpson discloses wherein the transceiver is configured to transmit the packet along the non-coherent path indicated by the ordered list of links or nodes in response to detecting at least one of a failure or an error on a link to the next-hop node for the coherent path (Simpson [0010] discloses protecting an Open Shortest Path First (OSPF)(coherent Path) network against network failures affecting traffic flow between an interior router (IR) and a predetermined primary area border router (ABR) using a back-up link between the IR and a predetermined alternate ABR (non-coherent Path. The back-up link is maintained in a dormant state during normal operations of the network, such that no traffic is forwarded to the back-up link during normal operations of the network. The back-up link is activated in response to a network failure affecting communications between the IR and the primary ABR, such that traffic can be routed between the IR and the alternate ABR through the back-up link. [0044] Each of these back-up links 16 (non-coherent paths) are provisioned with a Back-up type attribute. Accordingly, under normal operating conditions, these links 16 are not advertised to adjacent routers 18 in LSA messages originated by any of the IRs 10a,10b or ABRs 8a,8b. Furthermore, these links 16 are not used in the calculation of OSPF routes (Thus, the links are not the shortest paths) links, and thus the respective forwarding tables of each of the involved routers 8a,8b,10a,10b are not updated with information concerning the back-up links 16. As a result, no traffic is routed to these Back-up links 16, and thus these links 16 may be considered to be dormant).
Sarkar, Kodialam and Simpson are analogous because these teachings are from the same field of routing Packets from source to destination either through a coherent or non-coherent path.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Simpson into the system by Sarkar and Kodialam, thereby enabling detection of a failure in primary routing path and diverting traffic to a backup path and upon recovery of communications with the primary adjacent ABR, the IR automatically deactivates the back-up link and resumes traffic flow through the primary adjacent ABR, Simpson, [Abstract].
Regarding claim 13, the claim is rejected with rational similar to that of claim 3
	



Claim(s) 4,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US 9,485,135), in view of Kodialam et al. (US 6,538,991 B1) further in view of Fiaschi et al. (US 2018/0184328 A1).

Regarding claim 4, Sarkar and modified by Kodialam disclose the node of claim 1, but did not explicitly disclose wherein the transceiver is configured to transmit the packet along the non-coherent path indicated by the ordered list of links or nodes to perform load balancing across the coherent path and the non-coherent path. 
Fiaschi discloses wherein the transceiver is configured to transmit the packet along the non-coherent path indicated by the ordered list of links or nodes to perform load balancing across the coherent path and the non-coherent path (Fiaschi [0097] discloses that if Ethernet link aggregation (LAG) or Equal Cost Multipath (ECMP) are used, a number of user data flows or composite flows can be split among different resources. If two ECMP paths are available, two composite flows may be sufficient to perform useful load balancing (perform load balancing across the at least one coherent path). Unequal Cost Multipath may also be applied (performing load balancing across the at least one non coherent path when ECMP is congested), for example during congestion conditions. This would consider both composite flow (or TEID) information and QoS information, by placing traffic flows which do not have strict QoS requirements on low quality paths, if such low quality paths are expected to have more capacity available).
Sarkar, Kodialam and Fiaschi are analogous because these teachings are from the same field of routing Packet-based from source to destination either through a coherent or non-coherent paths.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Fiaschi into the system by Sarkar thereby enabling detection of a congestion in an ECMP and applying UCMP for load balancing traffic through the system, Fiaschi, [0097].
Regarding claim 14, the claim is rejected with rational similar to that of claim 4.
Regarding claim 18, the claim is rejected with rational similar to that of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to the determining Equal Cost Multipaths (ECMP or coherent paths) Unequal Cost Multipaths (UCMP or non-coherent paths) and selectively transmitting packets through a selected path.
Wunner et al. (US 20060167894 A1)
Grayson et al. (US-20180213461 A1)
MOY (“OSPF Version 2”, Network Working Group, RFC 2328, April 1998, 244 pages).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451